Title: To Benjamin Franklin from the Prince de Conti, 28 February 1779
From: Conti, Louis-François-Joseph de Bourbon, prince de
To: Franklin, Benjamin


a Paris ce 28. fevrier 1779.
Je suis convenu, Monsieur, avec MM. de Vergennes et de Sartine qu’ils me feroient delivrer les Passeports necessaires pour envoyer en toute seureté le né [nommé] Riotto mon Piqueur qui va me chercher en angleterre des chevaux et des chiens avec un palfrenier. Je vous serois tres obligé de vouloir bien y joindre le votre pour le mettre a couvert de tous les Evenemens; et c’est avec bien du plaisir que je saisis cette occasion de vous donner des assurances de la sincérité de tous mes sentimens pour vous, dont Je vous prie, Monsieur de ne jamais Douter.
L F J DE Bourbon
M. franclin
 
Addressed: A Monsieur / monsieur franclin. / a passy
Endorsed: Prince de Conti Feb. 28. 79
